DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Specifically, BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWINGS is missing in the disclosure. See MPEP § 608.01(f).

The disclosure is objected to because of the following informalities: 
pg 17, line 32: “revers” should read “reverse”.
Appropriate correction is required.

Claim Objections
Claims 2, 4 are objected to because of the following informalities: 
Claim 2, line 1: “A method” should read “The method”
Claim 2, line 1: “the analysis of” should read “the analyzing”
Claim 4, line 1: “Use” should read “The use”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 3 is a “use” claim that fails to recites any positive steps as to how such use is performed. See MPEP 2173.05(q).
	Claim 4 inherits and do not remedy the deficiencies of independent claim 3.

	Claim 5 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 5 is a “use” claim that fails to recites any positive steps as to how such use is performed. See MPEP 2173.05(q).

Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a material used in the claimed method and, accordingly, the claim is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-2, 6-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) the use of a natural correlation/ product of nature to perform a diagnosis. This judicial exception is not integrated into a practical application because the invention is directed to a natural phenomenon with an additional element of a treatment step, which does not add a meaningful limitation to the invention as it lacks a significant relationship to the judicial exception, and is a well-understood, routine, conventional practice post-diagnosis.

Claims 1-2, 7-9 are directed to a natural correlation between a biomarker and cancer.


With regard to step 2A, Prong 1 (see MPEP 2106.04(II)(A)), claims 1-2, 7-9 are directed to a natural phenomenon, as discussed above, as it recites a natural correlation between a biomarker (according to pg 14, line 6-8, SEQ ID No: 1 is a naturally occurring gene Retro-RPL7) and cancer. 

Regarding step 2A, Prong 2, claim 7 recites the additional elements of: administering to the patient on or more Prostate Cancer Therapeutic Agents. The additional element does not integrate the judicial exception into a practical application. MPEP 2106.04(d)(2) states determining whether a claim applies or uses a recited judicial exception to effect a particular treatment of prophylaxis for a disease or medical condition, the following factors are relevant: (a) the particularity or generality of the treatment or prophylaxis, (b) whether the limitation has a more than a nominal or insignificant relationship to the exception, and (c) whether the limitation is merely extra-solution activity or a field of use. The treatment step of claim 7 fails on all counts, as it does not specify any particular treatment that treats prostate cancer, has no relation to the exception (i.e. as the treatment is not specified, it has no relationship to the correlation between the expression of the recited biomarker and prostate cancer), and represents merely extra-solution activity. Claim 8, while specifying particular treatments, nevertheless fails factors (b) and (c) noted above.

The next step in the analysis, step 2B, asks whether the additional elements amount to significantly more than the judicial exception itself. Factors to be considered are discussed in MPEP 2106.05. After a review of these factors, the additional element recited in claim 7 (administering) is not deemed to amount to significantly more, as these represent insignificant extra-solution activity as discussed above, and moreover were well-understood, routine and conventional practices as shown, for 

Claim 6 is directed to products of nature, namely a sequence hybridizing to a naturally occurring nucleic acid sequence, and reagents for performing a nucleic acid assay, which generally encompass products of nature, such as water and natural polymerase.
The proper analysis for compliance of claims reciting a judicial exception under 35 U.S.C. 101 is found in MPEP 2106, which sets forth a subject matter eligibility test (see flow chart, MPEP 2106 (III)). 

With regard to step 1, claim 6 is directed to manufactures and thus passes this step. 

With regard to step 2A, Prong 1 (see MPEP 2106.04(II)(A)), claim 6 is directed to a natural phenomenon, as discussed above, as the claims recite products of nature, such as a sequence hybridizing to a naturally occurring nucleic acid (according to pg 14, line 6-8, SEQ ID No: 1 is a naturally occurring gene Retro-RPL7) and natural ingredients of the recited reagents. 

Regarding step 2A, Prong 2 and the next step in the analysis, step 2B, claim 6 does not recite any other positive elements additional to the judicial exception, i.e. products of nature.

Claims 3-5 are rejected under 35 U.S.C. 101 because the claimed invention does not fall into one of the four statutory categories.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. US 2004/0259086 A1 to Schlegel.
Regarding claim 3, Schlegel teaches the use of a nucleic acid that hybridizes under stringent conditions to the nucleic acid according to SEQ ID NO: 1 for the diagnosis of prostate cancer (Abstract; para [0011]; para [0053] “The invention also includes a kit for assessing the presence of prostate cancer cells, wherein the kit comprises a nucleic acid probe. The probe binds specifically with a transcribed polynucleotide corresponding to a marker listed within Tables 1-9. The kit may also comprise a plurality of probes, wherein each of the probes binds specifically with a transcribed polynucleotide corresponding to a different marker listed within Tables 1-9.”; para [0165] “an isolated nucleic acid molecule of the invention is at least 7, 15, 20, 25, 30, 40, 60, 80, 100, 150, 200, 250, 300, 350, 400, 450, 550, 650, 700, 800, 900, 1000, 1200, 1400, 1600, 1800, 2000, 2200, 2400, 2600, 2800, 3000, 3500, 4000, 4500, or more nucleotides in length and hybridizes under stringent conditions to a nucleic acid corresponding to a marker of the invention or to a nucleic acid encoding a protein corresponding to a marker of the invention.”; note SEQ ID NO: 22481 of Schlegel has a 99.8% local similarity to SEQ ID NO: 1, see Fig. S1 

    PNG
    media_image1.png
    611
    778
    media_image1.png
    Greyscale




Regarding claim 6, Schlegel teaches a kit for the diagnosis of prostate cancer (Abstract) comprising a nucleic acid that hybridizes under stringent conditions to the nucleic acid according to SEQ ID NO: 1 (Abstract; para [0011]; para [0053] “The invention also includes a kit for assessing the presence of prostate cancer cells, wherein the kit comprises a nucleic acid probe. The probe binds specifically with a transcribed polynucleotide corresponding to a marker listed within Tables 1-9. The kit may also comprise a plurality of probes, wherein each of the probes binds specifically with a transcribed polynucleotide corresponding to a different marker listed within Tables 1-9.”; para [0165] “an isolated nucleic acid molecule of the invention is at least 7, 15, 20, 25, 30, 40, 60, 80, 100, 150, 200, 250, 300, 350, 400, 450, 550, 650, 700, 800, 900, 1000, 1200, 1400, 1600, 1800, 2000, 2200, 2400, 2600, 2800, 3000, 3500, 4000, 4500, or more nucleotides in length and hybridizes under stringent conditions to a nucleic acid corresponding to a marker of the invention or to a nucleic acid encoding a protein corresponding to a marker of the invention.”; note SEQ ID NO: 22481 of Schlegel has a 99.8% local similarity to SEQ ID NO: 1, see Fig. S1; an ordinary skill in the art would understand an isolated oligonucleotide that hybridizes to a nucleic acid that is a 99.8% match to SEQ ID NO:1 under stringent conditions would also hybridize under stringent conditions to a nucleic acid according to SEQ ID NO: 1) and reagents for nucleic acid amplification and/or quantification and/or detection (para [0132]-[0132] “The invention includes a kit for assessing the presence of prostate cancer cells (e.g. in a sample such as a patient sample). The kit comprises a plurality of reagents, each of which is capable of binding .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schlegel, in view of Accession No. NG_010415.2 (hereinafter “NG_010415.2”), Accession No. AC210440.3 (hereinafter “AC210440.3”), Accession No. AC073021.12 (hereinafter “AC073021.12”), and Accession No. NG_010415.1 (hereinafter “NG_010415.1”), 
Regarding claim 1, Schlegel teaches a method for the diagnosis of prostate cancer (Abstract) comprising the steps of a) analyzing the expression level of a nucleic acid having 99.8% local similarity to SEQ ID NO: 1 in a sample from a patient (para [0011] “The invention relates to novel genes associated with prostate cancer as well as methods of assessing whether a patient is afflicted with or has higher than normal risk for developing prostate cancer. The method of the present invention comprises the step of comparing the level of expression of a marker (listed within Tables 1-9) in a patient sample with the normal level of expression of the marker in a control, e.g., a sample from a patient without prostate cancer. A significant difference between the level of expression of the marker in the patient sample and the normal level is an indication that the patient is afflicted with prostate cancer or has higher than normal risk for developing prostate cancer”; para [0349]-[0352] “SEQ ID NOs:22287-22548 (Table 9) are 
b) wherein, if the expression level of said nucleic acid is above a defined threshold value, the sample is designated as prostate cancer positive (para [0011] “A significant difference between the level of expression of the marker in the patient sample and the normal level is an indication that the patient is afflicted with prostate cancer or has higher than normal risk for developing prostate cancer”; para [0349]-[0352] “SEQ ID NOs:22287-22548 (Table 9) are novel genes found, through transcriptional profiling, to be expressed at least 2-fold or greater in the following sample comparisons…a) normal lymph nodes, normal liver and normal prostate samples, compared to primary prostate tumor samples of good clinical outcome and liver metastasis samples (prostate cancer that has metastasized to the liver);”; para [0108] “Any marker or combination of markers listed within Tables 1-9, as well as any known markers in combination with the markers set forth within Tables 1-9, may be used in the compositions, kits, and methods of the present invention…Although this difference can be as small as the limit of detection of the method for assessing expression of the marker, it is preferred that the difference be at least greater than the standard error of the assessment method, and preferably a difference of at least 2-, 3-, 4-, 5-, 6-, 7-, 8-, 9-, 10-, 15-, 20-, 25-, 100-, 500-, 1000-fold or greater.”);
, wherein the sample is a urine sample (para [0012] “the patient sample is a prostate-associated body fluid. Such fluids include, for example, blood fluids, lymph, urine”), but fails to teach specifically the analyzing is according to SEQ ID NO: 1.
According to the NCBI Blast results of SEQ ID NO: 22481 of Schlegel (Fig. S2), the three closest results (i.e. Accession No. NG_010415.2 (hereinafter “NG_010415.2”), AC210440.3 (hereinafter “AC210440.3”), AC073021.12 (hereinafter “AC073021.12”) are all from homo sapiens chromosome 3 having 100% match to instant SEQ ID NO. 1. Therefore one of ordinary skill in the art would have 
    PNG
    media_image2.png
    243
    1544
    media_image2.png
    Greyscale
three closest results as seen in Fig. S2 was the same gene as disclosed in Schlegel and instant SEQ ID NO. 1.

    PNG
    media_image3.png
    702
    767
    media_image3.png
    Greyscale
Specifically, sequence of Accession No. NG_010415.1 (hereinafter “NG_010415.1”; an earlier version of NG_010415.2 published on March 4, 2009) represents an RPL7P16 gene, and has a 100% sequence identity to SEQ ID NO. 1 (See Fig. S3). According to Table 1 of instant specification, SEQ ID NO: 1 is identified as gene ENSG00000242899.1, or RPL7P16 according to Genotype-Tissue Expression (GTEx) Portal (https://www.gtexportal.org/home/gene/ENSG00000242899). 



Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have detected SEQ ID NO 1 to diagnose prostate cancer 

Regarding claim 2, Schlegel, in view of NG_010415.2, AC210440.3, AC073021.12 and NG_010415.1 teaches a method according to claim 1, and Schlegel teaches the analysis of the expression level is performed by measuring the fluorescence of a labelled primer, labelled probe or a fluorescent detection agent (para [0160] “Probes based on the sequence of a nucleic acid molecule of the invention can be used to detect transcripts or genomic sequences corresponding to one or more markers of the invention. The probe comprises a label group attached thereto, e.g., a radioisotope, a fluorescent compound”).

Regarding claim 5, Schlegel teaches the use of a nucleic acid with 99.8 local similarity to SEQ ID NO: 1 for the diagnosis of prostate cancer (Abstract; para [0011] “The invention relates to novel genes associated with prostate cancer as well as methods of assessing whether a patient is afflicted with or has higher than normal risk for developing prostate cancer. The method of the present invention comprises the step of comparing the level of expression of a marker (listed within Tables 1-9) in a patient sample with the normal level of expression of the marker in a control, e.g., a sample from a patient without prostate cancer. A significant difference between the level of expression of the marker in the patient sample and the normal level is an indication that the patient is afflicted with prostate cancer or has higher than normal risk for developing prostate cancer”; para [0349]-[0352] “SEQ ID NOs:22287-22548 (Table 9) are novel genes found, through transcriptional profiling, to be expressed at least 2-fold or greater in the following sample comparisons…”; note SEQ ID NO: 22481 of Schlegel has a 99.8% local similarity to SEQ ID NO: 1, see Fig. S1 herein) in a urine sample from a patient (para [0012] 
As discussed above, the three closest hits of NCBI Blast results of SEQ ID NO: 22481 of Schlegel (Fig. S2) (i.e. NG_010415.2, AC210440.3, AC073021.12) are all from homo sapiens chromosome 3 having 100% match to instant SEQ ID NO. 1. Therefore one of ordinary skill in the art would have understood that said three closest results in Fig. S2 was the same gene as disclosed in Schlegel and instant SEQ ID NO. 1.
Specifically, sequence of NG_010415.1 (an earlier version of NG_010415.2 from said closest results) represents an RPL7P16 gene, and has a 100% sequence identity to SEQ ID NO. 1 (See Fig. S3). According to Table 1 of instant specification, SEQ ID NO: 1 is identified as gene ENSG00000242899.1, or RPL7P16 according to Genotype-Tissue Expression (GTEx) Portal (https://www.gtexportal.org/home/gene/ENSG00000242899). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a nucleic acid according to SEQ ID NO 1 to diagnose prostate cancer based on the teachings of Schlegel, because it would be understood by one of ordinary skill that SEQ ID NO. 1, SEQ ID NO. 22481 of Schlegel, and sequence of NG_010415.1 refer to the same gene target, i.e. ENSG00000242899.1, or RPL7P16.

Regarding claim 7, Schlegel teaches a method for the treatment and diagnosis of prostate cancer (Abstract) comprising the steps of:
a) analysing the expression level of the nucleic acid having 99.8% local similarity to SEQ ID NO: 1 (para [0011] “The invention relates to novel genes associated with prostate cancer as well as methods of assessing whether a patient is afflicted with or has higher than normal risk for developing prostate cancer. The method of the present invention comprises the step of comparing the level of expression of 
b) wherein, if the expression level of said nucleic acid is above a defined threshold value, the sample is designated as prostate cancer positive (para [0011] “A significant difference between the level of expression of the marker in the patient sample and the normal level is an indication that the patient is afflicted with prostate cancer or has higher than normal risk for developing prostate cancer”; para [0349]-[0352] “SEQ ID NOs:22287-22548 (Table 9) are novel genes found, through transcriptional profiling, to be expressed at least 2-fold or greater in the following sample comparisons…a) normal lymph nodes, normal liver and normal prostate samples, compared to primary prostate tumor samples of good clinical outcome and liver metastasis samples (prostate cancer that has metastasized to the liver)”; para [0108] “Any marker or combination of markers listed within Tables 1-9, as well as any known markers in combination with the markers set forth within Tables 1-9, may be used in the compositions, kits, and methods of the present invention…Although this difference can be as small as the limit of detection of the method for assessing expression of the marker, it is preferred that the difference be at least greater than the standard error of the assessment method, and preferably a difference of at least 2-, 3-, 4-, 5-, 6-, 7-, 8-, 9-, 10-, 15-, 20-, 25-, 100-, 500-, 1000-fold or greater.”); and 

According to the NCBI Blast results of SEQ ID NO: 22481 of Schlegel (Fig. S2), the three closest results (i.e. NG_010415.2, AC210440.3, AC073021.12) are all from homo sapiens chromosome 3 having 100% match to instant SEQ ID NO. 1. Therefore one of ordinary skill in the art would have understood that said three closest results was the same gene as disclosed in Schlegel and instant SEQ ID NO. 1.
Specifically, sequence of NG_010415.1 (an earlier version of NG_010415.2 from said closest results) represents an RPL7P16 gene, and has a 100% sequence identity to SEQ ID NO. 1 (See Fig. S3). According to Table 1 of instant specification, SEQ ID NO: 1 is identified as gene ENSG00000242899.1, or RPL7P16 according to Genotype-Tissue Expression (GTEx) Portal (https://www.gtexportal.org/home/gene/ENSG00000242899). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have detected SEQ ID NO 1 to diagnose prostate cancer based on the teachings of Schlegel, because it would be understood by one of ordinary skill that SEQ ID NO. 1, SEQ ID NO. 22481 of Schlegel, and sequence of NG_010415.1 refer to the same gene target, i.e. ENSG00000242899.1, or RPL7P16.

Regarding claim 8, Schlegel, in view of NG_010415.2, AC210440.3, AC073021.12 and NG_010415.1, teaches the method of claim 7, wherein the Prostate Cancer Therapeutic Agents comprises: Paclitaxel (Taxol®) (para [0206] “Antibodies of the invention may be used as therapeutic agents in treating cancers. In a preferred embodiment, completely human antibodies of the invention are used for therapeutic treatment of human cancer patients, particularly those having prostate cancer.”; para [0210] “Further, an antibody (or fragment thereof) can be conjugated to a therapeutic moiety such as a cytotoxin, a therapeutic agent or a radioactive metal ion. A cytotoxin or cytotoxic agent includes any agent that is detrimental to cells. Examples include taxol”).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schlegel, in view of NG_010415.2, AC210440.3, AC073021.12 and NG_010415.1, as applied to claim 1 above, and further in view of US 2012/0309007 A1 (hereinafter “Hessels”).
Regarding claim 9, Schlegel, in view of NG_010415.2, AC210440.3, AC073021.12 and NG_010415.1, teaches the method of claim 7 or 8, but fails to teach the urine sample from a patient is a sample taken after digital rectal examination. 
Hessels teaches a method for diagnosis of prostate cancer (Abstract) by analyzing the expression level of a nucleic acid (Abstract), in a urine sample obtained after digital rectal examination (para [0133]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a urine sample after digital rectal examination for nucleic acid detection for prostate cancer diagnosis, because Hessels teaches digital rectal examination increases the fraction of invasive cells in urinary sediment, hence improving sensitivity of the prostate cancer biomarker detection (para [0169] “These invasive cells are more likely to mobilize and shed into the ductal system. The present invention takes advantages of the fact that the fraction of invasive cells 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571)272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637